DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of electing Specie 1 (claims 1-4) in the reply filed on January 26, 2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because the species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, for example Species 1, Figures 1-4, claims 1-4, read on a first embodiment, extruding the liquid metal from a syringe onto the surface (see gape 4, lines 6-16 in current specification); whereas Species 2, Figures 9-10, claims 5-8, read on a second embodiment, dipping a tool into the liquid metal (see page 6, lines 12-23 in current specification). In addition, these species are not obvious variants of each other based on the current record, so the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 26, 2022.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by public use Optimum Tech (YouTube video liquid metal for CPU coolers ([Datasheet [online]. Optimum Tech Jan 24, 2019, from the Internet: <URL:https://www.youtube.com/watch?v=5a9VcG4j8-k>, attached) and on sale by Thermal Grizzly (APPLYING THERMAL GRIZZLY Thermal CONDUCTONAUT ([Datacheet [online]. Thermal Grizzly, Dec. 21, 2018 [retrieved on 2018-12-21]. Retrieved from the Internet: <URL: https://web.archive.org/web/20180101000000*/https://www.thermal-grizzly.com/images/downloads/TG_Conductonaut_ShortApplicationGuide_EN.pdf>, attached).
Regarding claim 1, Optimum Tech and Thermal Grizzly show a method for applying a liquid metal, thermal grizzly product, on a CPU surface, a heat-emitting surface and a heat-conducting surface, (CPC is an object with heat-emitting surface and a heat-conducting surface, as admitted by Applicant on page 4, lines 6 -19 of current specification) (Liquid Metal for CPU Coolers, transcript 3:35-3:53, Figs. 1-3), the method comprising: a) extruding the liquid metal from a syringe onto the surface; and b) applying a force to the liquid metal using a tool to destroy cohesion of the liquid metal, followed by moving the tool back and forth to apply the liquid metal on the surface as shown in screenshots Figs, 2 and 3 (Liquid Metal for CPU Coolers, transcript 3:35-3:53, Figs. 1-3; and Applying THERMAL GRIZZLY Thermal CONDUCTONAUT, 2. Applying Conductonaut thermal grease, Figs. 1-2). 
Regarding claim 2, Optimum Tech and Thermal Grizzly show and teach the tool is a cotton swab for example (Liquid Metal for CPU Coolers, transcript 3:35-3:53, Figs. 1-3; and Applying THERMAL GRIZZLY Thermal CONDUCTONAUT, 2. Applying Conductonaut thermal grease, Figs. 1-2). 
Regarding claim 3, Optimum Tech Thermal Grizzly show and teach wherein in step (b), the force is applied to the liquid metal from thereabove and in a surface contact manner to destroy the cohesion of the liquid metal as shown in in screenshot Fig, 3 (Liquid Metal for CPU Coolers, transcript 3:35-3:53, Figs. 1-3; and Applying THERMAL GRIZZLY Thermal CONDUCTONAUT, 2. Applying Conductonaut thermal grease, Figs. 1-2). 
Regarding claim 4, Optimum Tech Thermal Grizzly shows and teaches wherein the surface of the object is the heat-emitting surface, and in step (b), the tool, which is detachably disposed on the object and has a heat-conducting surface facing the surface of the object, is used to apply the force to the liquid metal from thereabove, so that the heat-conducting surface is pressed against a surface of the liquid metal to destroy the cohesion of the liquid metal, and so that a liquid metal layer is formed between the heat-emitting surface and the heat-conducting surface as shown in in screenshots Figs. 2-4 ((Liquid Metal for CPU Coolers, transcript 3:35-3:53, Figs. 1-4; and Applying THERMAL GRIZZLY Thermal CONDUCTONAUT, 2. Applying Conductonaut thermal grease, Figs. 1-2). 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Screenshot Fig. 1

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Screenshot Fig. 2


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Screenshot Fig. 3


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Screenshot Fig. 4

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717